OFFICE   OF THE A’ITORNEYGENERAL   OF TEXAS
                                  AUSTIN


0-C.-
 YnollzI om-
Honorable E. X. HodSeaespage S


          oontrol of the tunda, thus ao inoreaw in
          the prinolpal 88 the F&L&# do mot pey in-
          tmreat on the deposits, but it inrwte& in
          igvemrsentssaurities them would be aa &W
          ortmse by interest aaoruald, thus be a
          financial bencfit.w
         Saction 4 o? Artlcls 1586a, Veraon*r       Aunotatod cltil
btatutois,
         provides a6 followat
                *As soon ab said deporltoryIme ~uall-
          fled au providea by law and has beea approve&
          by the Coramlaelonerr   Oourt, 6alQ Gourt shall
          make and enter an order upon the ainutm,
          dwlgoating euoh bank&q oorporatlon,armcla-
          tion, or intl$vlUual  baukg as.Couaty Deporl-
          tory for Truet FuntIeuntil the $r&ua8ioa
          and ~uallfioatfonof a 6ucewmorC,aad thcw
          upon it shall bc t&c duty of the Oounty amd
          Diatriat olsrks of such county to deporlt all
          Tru6t Nids in their pxee6rioa with au&
          drpo#lliory in the manner   herclaattorpziwii~$
          profiWl,   in the efent.,~ a new drporito
          not been selected and pualtficdby Apriz lsth
          mmosmllng the tena of Court at nhioh a do ori-
         -tory Is required to be eeleate6 au mzpA?ai
        ~.bythln Aot, than the $mm of m8h d.Dository
        ' shall ~sndaud all Trust Fun&c ~dur or on drpo8it
          shall be paid to the Clerk in whose name the
          aoaouut is carrl&*
          Your attrntion 1.sfurther dlrwte6 to tha radow
.otbr raotionu of Article B555e mugzab regarding the trawfer
of fun40 to a new depository,wlth4rawal of bepoafto
duty to dsporlt TrutatFund aoeount, and ratious other
alow regardingvarioue o&uditlonsan atltfort& in #uah o&p-
tw*
              Wle
             do not think that fleetion1 and Section la oi
Arti0L.eEt&a, Vernon's .&motatsd Civil Statute, authorize
the dietriot and county olerkr to lnr6tattha trust $!I&# in
their posseeeion in the various recurltieanmntlaned themin.
we have RU&I a aarsful ssamb of the statutesand have failed
to rind any statute authorizingtba districtau4 oounty
olerks to lmwst the trust Sundu in their pO138eedOIl in any
swuritisrrof the United Statce Governmentor any other ueourl-
tiee of any other nature. we dQ not think that a aiatriot
mnorable H. A. Hodgas, Page 3


ole.rk or a county olerk ha8 any paer to imest trwt     funds
whloh are Lu his possesrrion unless auoh p3war ha@ boon
sspasaly or inplietlly  oonrerred upn Urn by the lawn of
this State. 'iharefors,     respotrully tmswer your rime
                         FYVB
 uestion in ths negative.
          Aae aa have answered your first c;usetionin thr
negative, your sacond c;uestion beoomes moot and raquireir
IL0 enewer.

         Trusting that tha foregoing fully anawora~your
inquiry,we are
                                     Vefery
                                          truly yourr